 DIXIE BEDDING MANUFACTURING COMPANY189,employees on about September 29.However,it appears that this was an isolatedstatement and did not represent the Respondent's policy.The Respondent directedHughes to discontinue making such statements.On about September 19 theRespondent promulgated a rule whichprohibitedemployees from distribution onitspremises of literature either for or against a unionsThis rule was revokedwithin 5 days. In my opinion,in view of the above circumstances,itwould noteffectuate the purposes of the Act to require the Respondent to cease and desistfrom the conduct found above.[Recommendations omitted from publication.IDixie Bedding Manufacturing CompanyandUpholsterers'Inter-national Union of NorthAmerica,LocalUnion300, AFL-CIOandAmalgamated Local 498, International Union of Doll &Toy Workers of the United States and Canada, AFL-CIO,2Partyto the Contract.Case No,12-CA-27. July 28,1958DECISION AND ORDEROn September 27, 1957, Trial Examiner George Bokat issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in the un-fairlabor practices alleged in the complaint and recommending thatthe complaint-be dismissed in its entirety, as set forth in the copy ofthe Intermediate Report attached hereto.-Thereafter, the GeneralCounsel and the Upholsterers filed exceptions to the IntermediateReport and supporting briefs.'The Board has reviewed the rulings of the, Trial Examiner made atthe hearing and finds that no prejudicial "error was committed.Therulings are hereby affirmed., The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent, consistent herewith.The complaint alleged that the Respondent Company !violated sec-tion 8 (a) (2) and (1) of the Act by (a) recognizingLocal 498 as ex-clusive bargaining representative of its employees and entering intoa contract with it, although Local 498 did not represent a majority oftheemployees;- (b) granting financialassistanceto Local 49,8; and(c) encouraging and soliciting'employees to join Local 498.The Trial -Examiner found-that the General Counsel had not sus-tained his burden ofproving by the preponderance of the evidence thatLocal 498 did not represent a majority of the Respondent's employees'Herein called Upholsterers.2 The local is herein called Local 498; the parent union is hereinafter called Dollworkers.a After theclose of thehearing, theUpholsterers moved that the Board remand 'thisProceeding to the Trial Examiner for the purpose of taking certain additionalevidence.The motion is hereby denied since,in the view that we -take of this case, such addi-tional evidence would not affect this decision.121 NLRB No. 20. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD,when it was recognized by the Respondent,and recommended that thecomplaint be dismissed in its entirety.He did not make any specificfindings as to the other two allegations of the complaint.The Gen-eral Counsel and the Charging Party except to the failure of the TrialExaminer to find that the Respondent Company violated the Act asalleged in the complaint.We find merit in these exceptions.Therecord shows the following pertinent facts :-Gobbo,the business agent of Local 298 of Doll Workers,which haditsheadquarters in UnionCity,New Jersey, and apparently hadjurisdiction only in that area,testified that on a visit to Miami inMay 1956,he learned that the Respondent's employees were unor-ganized,and that he immediately started soliciting such employees andcontinued to do so on the many occasions thereafter when he cameto Miami from Union City .4 On October 7, 1956,he obtained a char-ter from international headquarters of Doll Workers, which conferredjurisdiction over the State of Florida on the newly established Local498.Gobbo testified that he employed 2 to 5 individuals between Mayand November 1956 to help him organize the plant,and that theywere at the plant gate"morning, noon and at quitting time."Gobbodid not identify these individuals at the hearing,allegedly becausethey might have violated Florida law by not registering as paid labororganizers.However, Gobbo testified that only 2 of them werepaid, and no reason appears in the record for his failure to identifythe other 3 alleged assistants.There were no meetings of Local 498during the period of these alleged organizational activities .5AboutNovember 6, 1956, Gobbo contacted the Respondent's president, Beck,and sought recognition for Local 498 as exclusive bargaining repre-sentative of the Respondent's employees.As regards this meeting,Gobbo testified :I went inside[Beck's office].I introduced myself,and I toldhim that I have a majority of his people signed up and I'm hereto ask for recognition and to start negotiating a contract.Mr.Beck said to me, "I don't believe you have the majority."I said,"Well,I know how to convince you that I have the majority."He said, "Let me see it."I said,"I don't show nothing." Sohe said,"I don't believe, you have a majority." I said,"Well,if you don't believe I have a majority, I'll show you another4 The Upholsterers,the Charging Party herein,began its attempt to organize theRespondent's employees in June 1956.The organizing activities consisted mostly of1 or 2 business agents coming to the plant about once a week and standing at the gate,talking to -the employees as they passed by, and handing out circulars.The organizingactivities of the Upholsterers became known to the Respondent'smanagement. It wasadmittedly successful in securing the adherence of only a small minority of the employees.6In fact, the record shows that no meeting of Local 498's adherents was held untilJanuary 1957,after it had been recognized by the Respondent and a contract had beensigned. DIXIE BEDDINGMANUFACTURING COMPANY191way. I'll pull your shop out."With that, he said that he hadto see his lawyer, or something like that.Beck testified as follows concerning this first meeting with Gobbo :He came in.He introduced himself as Mr.'Gobbo.He saidthat he was the union that represented the members in the shop.I said, "That's very nice.How many men do you represent?"He said, "Oh, I represent the majority." So I said, "How many?I suppose you know that."He says, "Well I have all the cards."I said, "Will you show them to me?" He said, "No, I don'thave to."To be perfectly frank with you, I took it with a grain ofsalt, ... the fact that he told me he had a majority of theshop... .He said that therewas a numberof ways that he could provethat he had the majority without showing me the cards.Hestarted reciting that one of them was pulling the men out.Hesaid that another way is we wouldn't get production or somethinglike that, and we could see that he had the majority.When Isaw him talking like that, I figured the best thing to do is tocut it as short as possible and discuss it with our attorney, whichI did.Beck testified that after this conversation, he told his superintend-ent, DeMaria, to check around the plant and see if the "union" hada majority,' and that when DeMaria reported back to Beck, heinformed him that from what he hearound the shop it seemedas though the "union" had prettycloseto a majority.Therefore,according to Beck, when Gobbo called again about 2 or 3 days later,he "was a lot more cautious." 7However, Superintendent DeMariadid not substantiate Beck.DeMaria testified that he never heardof Local 498 until December 20, 1956, long after the alleged survey.Previously he had heard "gossip and rumors" that some union hadsigned up 50 percent of the employees.DeMaria assumed that theunion was the Upholsterers since that was the only union he wasaware was trying to organize the employees.We are of the opinionthat the. more credible testimony' is that of DeMaria, a wholly dis-interested witness.Accordingly, we find that DeMaria did not makeany survey of the employees at the behest of Beck to find out, thestatus of Local 498 among its employees.6 According to Beck, he did not mention the name of any union to DeMaria, andwhen the latter reported back, he also did not name any union4Beck testified that he was concerned over the fact that, 5 or 6 years before, a union,whose majority claim was disputed by Beck,won an election,and "during that periodof waiting for the election we lost our season, and..we almost lost our business."8The Trial Examiner did not make any credibility findings as to this conflict in thetestimony of the two witnesses 192DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the second meeting on November 10, Beck testified :Well, I said to him, "I have discussed it with my lawyer andmy lawyer tells me it is true that you didn't have to show methe cards but that we had the right to call for an election andwe had a couple of other ways that we could do it in order to,find out if you had the majority."Mr. Gobbo said, "Yes, youcould do those things, but what's going to happen in the mean-time?"He said or he intimated that production might not beas good as it should be and he even suggested the possibilityof us not being able to get merchandise from the outside if someof the men decided not to wait for an election....He said, "You know eventually it's going to have to wind up,to something anyway, so why not be grown up about it and let'sdiscuss it."We started discussing what his demands would beand what our demands would be and that they would be reason-able.... He made demands but at this time they were stillgeneral.We were still, if you want to say, jockeying for position.At this point in the hearing, Beck was asked, "If you did not likehis terms, you would demand proof of majority by some system orother?"To this Beck testified : "If the terms appeared to be strongerthan we felt we could stand, then we would have to take a different.course.".,This second meeting, which lasted about 2 or 3 hours, ended on anamicable note and Gobbo said he would return in a day or two, whichhe did.At this third meeting, the parties orally agreed on the basicterms of a contract.A few days later, on November 17, Beck andGobbo met with the Respondent's attorney and, during the meeting,the latter started preparing a draft of the contract which was executed'in final form on December 17, 1956.The contractrunsfor 5 years, has no provision for modifying orreopening the agreement during its term, and has a no strike and no,lockout provision.It provides for modest wage increases for theemployees.Under the arbitration clause, the chairman of the three-member board of arbitrators is the Respondent's attorney.The con-tract also includes a checkoff of union dues.During the interval between the November 17 meeting and the execu-tion of the contract, Gobbo indicated that he wanted the raises to go,into effect on December 1 and Beck said that it was not feasible.Theparties thereupon agreed that, in lieu of making the raises retroactive,,the Respondent would pay $5 initiation fees and $4 dues for the monthof December for all members of Local 498. It was agreed that Gobbo.would submit his authorization cards to the Respondentas soon aspossible and that the computations would be based thereon.OnDecember 23, pursuant to this agreement, Gobbo submitted 150 cards DIXIE BEDDINGMANUFACTURING COMPANY193to the Respondent,which were checked and immediately returned,and Local 498 subsequently received a check for$1,350.In the meantime, on December 20,,Gobbo was permitted by Beck totour the plant in order to"service"it.Beck testified that he instructedSuperintendent DeMaria to take Gobbo around to the various depart-ments and also to make it clear to the employees that they were free tojoin or not to join Local 498,as they pleased.This information wasconveyed to the employees when Gobbo was introduced to_ them bytheir supervisors.Gobbo testified that he secured only "around 25"authorization cards on this date.I.THE MAJORITY STATUS OF LOCAL 498Gobbo testified that,when he first requested recognition from Beck .in November,he had "somewhere around 70,80" authorization cards.Beck testified that during November 1956, the number of the Respond-ent's employees,exclusive of supervisory and clerical personnel, wouldbe between 165 to 180 employees.During the investigation herein,prior to the issuance of the complaint,Gobbosubmitted 117 cards to aBoard agent, which, he testified,represented members currently em-ployed by the Respondent..Twenty-three designate Local 498 and 94designate Local 298.Only 11 of these 117 cards are dated and theearliest date is December 20, 1956.Seven of the 11 dated cards are-in the name of Local298.Atthe hearingGobboproduced other cardswhichwere examined by counsel and it was stipulated that none ofthe cards were dated earlier than December 20.0On thebasis of the foregoing, although he commented adversely onGobbo's credibility and stated that he did not "completely accept"'Gobbo's testimony that Local 498 represented a majority of the Re-spondent's employees when it was recognized,the Trial Examiner,nevertheless,found that the General Counsel had not sustained his.burden of proof.1°We disagree.Beck'sown testimony,as indicated above,shows that he did notbelieve that Local 498 represented a majority of the employeesand thathe entered into contractual relationswith,it partlybecause he fearedthe economic reprisals threatenedby Gobbo,and partly because Gobbo.was willing to accept a long-term contract providing for only small6 The General Counsel explained at the hearing that the reason that he did not subpena.the Respondent's payroll as of the date it'recognized Local 498 was that, because theauthorization cards were undated, he could not prove, even with the aid of the payrollrecords, that Local 498 lacked a majority when it was recognized.The 100 or moreundated cards produced by Gobbo represented more than half of the Respondent'semployees at all material times.isOne of the reasons given by the Trial Examiner for his belief that Local 498 hadengaged in organizational activities prior to recognition and thus may have securedmajority status as alleged by Gobbo was the testimony of several witnesses that theyhad heard that "unions"were engaged in organizing the employees.However,the recordisclear that the Teamsters were engaged in joint organizing with the Upholsterers.Accordingly,this reference to "unions"is inconclusive.487926-59-vol. 121-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD-wage increases and which was otherwise favorable to the Respondent.Thus, by recognizing Local 498,- Beck forestalled any economic actionby Gobbo and Local 498 at the height of the Respondent's business sea-son, and assured himself of a peaceful and undemanding labor rela-tionship for the next 5 years.llApart from Gobbo's testimony, the record is completely devoid ofany evidence that Local 498 (or Local 298) had engaged in any or-ganizational activities prior to December 20, let alone that it repre-sented a majority of the employees.No witness testified that he hadseenGobbo 'prior to December 20 or had heard of Local 498; nocirculars of Local 498 (dated or otherwise) were submitted in evi-dence; and no organizational meetings of Local 498 were held untilJanuary 1957.--Moreover, the most specific and persuasive evidence in the recordof Local 498's majority status when recognized is the testimony ofBeck that during November 1956, the crucial period herein, the Re-spondent had between 165 and 180 employees in the appropriate unit,coupled with Gobbo's admission that he had only around 75 or 80 cardswhen he was recognized.We agree with the General Counsel that thisis a "mathematical admission" that Local 498 did not represent amajority of the employees prior to December 20, when the Respondentaided it in securing majority status.Moreover, we find two otherfacts particularly significant under the circumstances :When Gobbo first contacted Beck and the latter demanded proof ofLocal 498's majority status, Gobbo's rejoinder was to threaten Beckwith a strike.We think it a not unreasonable assumption that aunion that represents a majority of the employees has better methodsof proving this than by threatening a strike in the very firstinstance.12In addition, Foreman Santodomingo, who spoke to the Spanish-speak-ing employees on behalf of Gobbo on December 20, testified that Gobboinstructed him to inform them that they should sign their names,only, although the authorization cards had a place for indicatingrthedate.Gobbo has admittedly had long experience in the labor field.It is difficult to understand why Gobbo should object to the datingof the cards unless he was apprehensive that, if dated, the cards wouldsome day be used as'evidence that he did not have a majority beforeDecember 20.Absent any persuasive probative, evidence to the con-trary,13we find, contrary to the Trial Examiner, that the General11Beck testified that the only thing he was really interested in was the"dollars andcents" demanded by Gobbo.12 SeeInternational Metal Products Company,104 NLRB 1076.13Gobbo testified that of the 150 cards submitted to the Respondent on December 23,1956, only 25 had been obtained on December 20. Even if this be construedas an as-sertion that Gobbo had 125 cards representing a majority of the employees in mid-November(when he was recognized)or on December 17 (when the contract was signed),as this would clearly be a self-serving statement,we deem it entitled to less weight thanhis prior testimony,adverse to his interests,that he had at most BO cards when herequested recognition. DIXIE BEDDING MANUFACTURING COMPANY195Counselhas established by a preponderance of, the evidence that Local498 did not represent a majority of the employees when recognized.14II. FINANCIAL SUPPORTThe complaint alleges that the Respondent violated Section 8 (a)(2) and (1) of the Act by paying out of its own funds the initiationfees and December dues of the 150 employees who signed cards forLocal 498 prior to 'December 23,-1956.The Trial Examiner did notpass upon this allegation.-Section 8 (a) (2) provides that "It shall be an unfair labor prac-ticefor anemployer . . . to . . . contribute financial . . . supportto [a labor organization]."Any assumption that the $1,350 paymentnegated by the fact that only those employees who'had, by December23, signed authorization cards benefited by this payment.Thoseemployees who had not yet signed cards did not receive the benefit ofsuch payment nor did they receive any retroactive increase in pay.Moreover, such payment encouraged employees to join the unionand give acheckoff authorization prior to December 23, because, forthose employees, the Respondent paid their way into the Union.Finally, the payment of dues retroactively, for the entire month ofDecember exceeded whatever amount was legally due Local 498 'for.those employees whose authorizations were first procured on Decem-ber 20.To that extent, the dues payments were a gratuity from theRespondent to Local 498.-M. SOLICITATION OF EMPLOYEES BY SUPERVISORSPursuant to its decision to recognize Local'498, the Respondent, asset forth above, had its supervisors take Gobbo to the employees inthe various departments, explain the purpose of his visit, and per-mitted, Gobbo 'to solicit them to join, the Union.In conclusion,'we find that the Respondent violated Section 8 (a)(2)' and (1) of the Act by recognizing Local 498 as the exclusive repre-sentative of its employees before it had achieved majority status, andby the payment of initiation fees and dues for its'employees, as statedabove.We find also, in the context -of the events set forth above,showing the definite. pattern of the Respondent's support of Local498, that the Respondent violated Section 8 (a) (2) and (1) of the Actby the action of its supervisors-in taking Gobbo to the various depart-14InternationalMetal Products Company,104 NLRB 1076;Hibbard Dowel Co.,113NLRB 28;Ken-Rad Tube & Lamp Corporation,62 NLRB 21.Member Bean agrees with the Trial Examiner that the General Counsel failed to estab-lish by a preponderance of the evidence that Local 498 did not represent a majority ofthe employees when recognized.However,he agrees with'his colleagues that the Re-spondent violated Section 8 (a) (2) and(1) of the Act by giving financial support toLocal 498 in the circumstances detailed herein,and accordingly joins in the unfair laborpractice finding against the Respondent and the remedial order herein. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDments and introducing him to the employees and otherwise solicitingand encouraging the employees to execute representation and checkoffcards for Local 498. 'THE REMEDYHaving found that the Respondent has violated Section 8 (a) (2),and (1) of the Act, we will order that it cease and desist therefromand take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent recognized Local 498as exclu-sive bargaining representative of its employees, although Local 498.did not represent a majority of such employees,. and having foundthat the Respondent contributed financial and other support to Local498, we will order that the Respondent withdraw and withhold allrecognition from Local 498 as the bargaining representative of itsemployees, unless and until the said labor organization shall havea Board-conducted election.Having found that the contract entered into between the Respond-ent and Local 498 has been a means whereby the Respondent hasutilized an employer assisted labor organization to frustrate self-organization and defeat genuine collective bargaining by its employ-ees,we will order that the Respondent cease giving effect to anycontract between it and Local 498; or any modification or extensionthereof.Nothing in this order should be taken, however, to requiretheRespondent' to vary the wages, hours, or other terms andconditions of employment which the Respondent has established inperformance of such agreement.The Respondent's contract with Local 498 contains a union-security-provision 15 which is unlawful under Section 8 (a) (3) of the Act,.since, as found 'above, the Union had not been designated by the25The union-security provision reads in pertinent part as follows :Section 1: A. Subject only to the provisions of Subparagraph B of this Section 1,it is a continuing condition of employment with the Company that the employee-shall be required to be and remain members of the Union In good standing accord-ing to the Union's constitution and by-laws,except that(1) no present employeeshall be required to join the Union until 30 days after the execution of this Agree-ment,(2)no new employees shall be required to join the Union until the com-pletion of the probationary period consistingof thirty (30) consecutive calendar-days during which period the Company may discharge them or lay them- off. . . .B. The Company may retain an employee in its employ despite such employee'snon-membership in the Union[upon the] . . .(3) insistence of the employee uponhisor her rights under theprovisionof theFlorida Constitution known as the"RighttoWork Amendment." . . .[Emphasis.supplied.]This union-security clause was effective from the date of the execution of the contract,subject only to the condition subsequently'Indicated by the foregoing italicized language.As such condition does not postpone the application of the clause to the employees,but merely terminates its application upon the happening of the specified event, thecondition does not detract from the Illegality of the clause.Ebasco Services,Incorpo-rated,107 NLRB 617. DIXIE BEDDING MANUFACTURING COMPANY197majority of the employees when the agreement was made. By theunion-security agreement, implemented by the provision for checkoff,of dues, assessments and initiation fees, the Respondent has unlaw-fully required employees to join the Union as the price of employmentand thereby to support an organization not of their own choosing.We therefore find that the remedy of reimbursement of checked offdues, assessments, and initiation fees is appropriate and necessary to-expunge the illegal effects of the Respondent's unfair labor practicesfound to be violative of Section 8 (a) (2) and (1) of the Act.Wefurther find that it will effectuate the policies of the Act to order theRespondent to refund to its employees all sums deducted by the Re-spondent pursuant to the foregoing checkoff provision of the con-tract.16Indeed, while our dissenting colleague would reserve theapplication of a reimbursement order to more wilful and flagrant cases,we cannot conceive of a more wilful or flagrant example of a violationthan the one herein.CONCLUSIONS OF LAWIn lieu of the conclusions set forth in the Intermediate Report, theBoard, upon the basis of the foregoing facts and the entire record,-concludes, as follows :1.The Respondent, Dixie Bedding Manufacturing Company, is en-gaged in commerce within the meaning of Section 2 (6) and (7) ofthe Act.2.Upholsterers' InternationalUnion of North America, LocalUnion 300, AFL-CIO, and Amalgamated Local 498, InternationalUnion of Doll & Toy Workers of the United States and Canada, AFL-CIO, are labor organizations within the meaning of the Act.3.By recognizing, entering into contractual relations with, and con-tributing financial and other support to, Local 498, the Respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (a) (2) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the entire record in this case, and pursuant to Sec-tion, 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,Dixie Bedding Manufacturing Company, its agents, successors, andassigns, shall :1.Cease and desist from :(a)Recognizing Amalgamated Local 498, International Union ofDoll & Toy Workers of the United States and Canada, AFL-CIO,76Ilibbard DowelGo.,113 NLRB 28. 198 . DECISIONSOF NATIONAL LABOR RELATIONS BOARDas the representative of any of its employees for the purpose of deal-ing with the Respondent concerning grievances, labor disputes,wages,ratesof pay, hours of employment, or other conditions of employment,unless and until the said labororganizationshall have demonstratedits exclusivemajority representative status pursuant to a Board-conducted election among the Respondent's employees.(b)Entering into, renewing, or giving effect to any contract orunderstanding with Local 498 affecting its employees unless and untilit shall have demonstrated its majority status, in the manner statedabove.2.Take-the following'affirmative'action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local 498 as therepresentative of its employees for the purpose of dealing with it con-cerning wages, hours, and other terms and conditions of employment,unless and until said organization shall have demonstrated its exclu-sivemajority representative status pursuant to a Board-conductedelection.(b)Reimburse its employees for any dues,assessments,or initia-tion fees deducted from their earnings and paid to, or being retainedfor, Local 498 by paying to each of them a sum of money equal to thetotal of such dues,assessments,or initiationfeesdeducted from his orher earnings.(c)Post at the Respondent's place of business copies of the noticeattached hereto marked "Appendix." 14Copies of such notices, tobe furnished by the Regional Director for the Twelfth Region, shall,after being duly signed, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to its employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said'noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twelfth Region, inwriting, within ten (10) days from the date of, this Order, what stepsthe Respondent has taken to comply herewith.MEMBERJENKINS, dissenting in part :While I agree with the majority in all other respects, I do notbelieve that the circumstances of this case warrant a requirement thatthe Respondent reimburse employees for dues, initiation fees, andassessments.While the Respondent permitted an agent of the Unionto solicit and encourage membership in the Union and executionof a checkoff authorization, I find noelement of coercion involved.17 In the event that this Order is enforced by a decree of a United.States Court of Ap-peals, there shall be substituted for the words "Pursuant to'a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." DIXIEBEDDING MANUFACTURING COMPANY199I also note that the union-security clause contains a provision excus-ing employees who insist on the Florida "Right to Work Amend-ment" from becoming members.While I agree that this does notsatisfy the requirements of a lawful union-security clause pursuantto Section 8 (a) (3) of the Act, I would reserve the application ofthe provisions of,2 (b) of the Order for violations more willful andflagrant than have been found here.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT enter into, renew, or give effect to any contract,or understanding with Amalgamated Local 498, InternationalUnion of Doll & Toy Workers of the United States and Canada,AFL-CIO, unless and until the said labor organization shallhave, demonstrated its exclusive majority representative statuspursuant to a Board-conducted election.WE WILL NOT contribute financial or other support to Local498 or any other labor organization.WE WILL withdraw and withhold all recognition from Local498 as the representative of our employees for the purpose ofdealing with them concerning wages, hours, and other terms andconditions of employment, unless and until said organizationshall have demonstrated its majority status, in the manner statedabove.WE WILL reimburse our employees for any dues, assessments,or initiation fees deducted from their earnings and paid to, orbeing retained for, Local 498, by paying to each of them a sumof money equal to the total of such dues, assessments, or initia-tion fees deducted from his or her earnings.DIXIEBEDDINGMANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT-STATEMENT OF THE CASEThisproceedingbrought underSection 10(b) of the National LaborRelationsAct (61 Stat.136), hereincalled the Act, against,the Respondent,Dixie BeddingManufacturingCo., washeard upon complaint and answer and pursuant to due notice, inMiami, Florida, on July 9 and 10, 1957.The allegations of the com-plaint,denied by the answer, are that the Respondent violated Section 8 (a) (1) and(2) of the Act by negotiating and executing a contract with Amalgamated Local 498,CIO, herein called Local 498, at a time when Local 498 did not represent a majorityof the Respondent's employeesin anappropriate bargaining unit.All parties were represented at the hearing, participated therein, and were affordedfull opportunity to present and meet evidence, to engage in oral argument, and to filebriefs.Motions by the Respondent to dismiss the complaint are disposed of by thefollowing findings and recommendations.From my observation of the witnesses, and upon the entire record in the case,I make the following:FINDINGS AND CONCLUSIONS1.THEBUSINESS OFTHE RESPONDENTRespondent is a corporation having its office and place of business in Miami,Florida, where it is engaged in the manufacture, sale, and distribution of bedding andbedding products for and to the wholesale trade. In the course and conduct of itsoperationsduring its last accounting period, Respondent purchased goods and mate-rials valued between $800,000 to $900,000 of which $458,000 was brought intoFlorida from points outside the State.During the same period, its gross salesapproximated $2,000,000, of which $58,000 was shipped from Florida to points out-side the State.I find that the Respondent is engaged in commerce within the meaningof the Act and that it would effectuate the policies of the Act to assert jurisdictionherein.H. THE LABOR ORGANIZATIONS INVOLVEDUpholsterers' International Union of North America, Local Union 300, AFL-CIO,herein called Local 300, and Amalgamated Local 498, International Union of Doll& Toy Workers of the United States and Canada, AFL-CIO, are labor organizationswithin the meaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsWe are concerned here with two unions, both affiliated with the AFL-CIO, who.were competing for members among the Respondent's employees.Local 300, theUnion that filed the charge herein, started its campaign in late June 1956 by distribut-ing circulars and membership application cards outside the plant entrances.Theorganizing efforts of'Local 300 concededly came to the attention of the employeesand management.There is some dispute, however, whether Local 298 and its suc-cessor Local 498 engaged in a similar campaign, and whether Local 498 actuallyrepresented a majority of the employees when the Respondent agreed to negotiatewith it in November 1956 as the exclusive bargaining representative, negotiationsthat resulted on December 17, 1956, in the execution of a collective-bargainingagreement terminating December 31, 1962.It is the contention of the General Counsel that Local 498 did not obtain itsmajority status untilafterthe execution of the aforesaid contract.The law is clear.An employer illegally supports and assists a labor organization by granting itexclusive recognition when it does not represent a majority of the employees in anappropriate bargaining unit.While the law is clear, the facts of this case are not,and are capable of varying inferences and deductions.We shall therefore devote ourefforts to an analysis of the troublesome facts and an evaluation of their meaning.In establishing his proof, the General Counsel called eight witnesses.Four weresupervisory employees, and the fifth, the president of the Respondent.The other3witnesses were the opposing union representatives and organizers, 2 from theCharging Union, Local 300, and I from Local 498, party to the contract.No rank-and-file employees were called as witnesses.Both John Thalmayer, a Local 300organizer, and Norman Goldstein, president and organizer for the same Local, hadnot observed and were unaware of any organizational activities on the part of Local298 or 498, supposedly being carried on openly at the entrances of the Respondent'splant during approximately the same period of time that Local 300 was carrying onits campaign.'The organizational activities of both unions were limited primarily'Local 298 had its headquarters in Union City, New Jersey, and Arthur Gobbo wasitsbusiness agentwhile on a visit to Miami, Gobbo learned that the Respondent'semployees were unorganized, and started to solicit members in the name of Local 298 in DIXIE BEDDING MANUFACTURING COMPANY201to the plant entrances.The campaign of Local 300 met with little success.Con-sequently,it never made a bargaining demand of the Respondent nor filed.a petitionfor a Board election.-Richard DeMaria, superintendent of the Respondent, who had observed and beenmade aware of the organizing activities of Local 300 but was aware of none byLocal 298 or 498, first met Business Agent Gobbo on December 20, 1956, when hewas introduced to him by Harold Beck, president of the Respondent .2When Gobbovisited the plant on December 20, ostensibly to investigate working conditions, aright accorded to Local 498 by the recently consummated contract, Beck, in instruct-ing Superintendent DeMaria to show Gobbo around the plant, told DeMaria thatthe Respondent had just signed a contract with Gobbo's union.Beck, who felt verystrongly that no employee should be compelled to join Local 498 unless he reallywanted to, emphasized this point to DeMaria when he authorized Gobbo'sinspectionof the plant .3DeMaria interpreted Beck's remarks as a permit to Gobbo to signup those employees who wanted to join Local- 498.Accordingly, DeMaria tookGobbo to each of the Respondent's five departments and told each supervisor incharge that Gobbo could solicit the employees: "I told them that thesegentlemenwere from the union and that if anybody wanted to join the union, they could doitnow or they don't have to join, either way they wanted to do it."As Gobbofinished soliciting in each department DeMaria would take him to another depart-ment. In one department where the foreman was absent, DeMaria "told the menin that department that Mr. Gobbo was from the union and if- they wanted to jointhey could, or if they did not, they did not have to and it didn't matter."DeMariaalso instructed Foreman John Santodomingo to take Gobbo to those Spanish-speakingemployees who spoke no English and to explain in Spanish the purpose of Gobbo'svisit.Santodomingo took Gobbo to 20 or 25 such employees.Santodomingo observed 14 to 15 employees signing authorization slips for Gobbo.4He had never heard of Local 498 before but had seen "some people" distribute unionliterature in front of the plant.Forelady Irmgard Schroeder, who supervised 20to 25 employees, saw Gobbo sign up 10 to 15 employees while in her department.She, too, signed an authorization slip which bore the designation of Local 298.Prior to Gobbo's visit, to the plant, Schroeder "had heard around the shop that unionswere trying to organize" but never heard the name of any particular union mentioned.Foreman Joseph Wilcox, who supervised 15 to 16 employees, did not know howmany of them signed for Gobbo because he left the department after introducingMay 1956, according to Gobbo. On October 7, 1956, Gobbo obtained a charter from inter-national headquarters in New York City which conferred jurisdiction to Local 498 overthe State of Florida.After the charter was obtained, the organizational activities con-tinued, according to Gobbo, in the name of Local 498.aA_ few days before Gobbo's visit to the plant on December 20, DeMariaheard someshop talk or gossip to the effect that "a union" had signed up 50 percent of the em-ployees.DeMaria assumed that the union was Local 300 because he was unaware thatany other union was trying to organize the employeesBeck,who testified afterDeMaria, gave a somewhat different thrustAfter Gobbo made his first bargainingdemand in the early part of November 1956 and claimed to represent a majority, Beckput Gobbo off until he could consult his lawyer.Following such advice, Beck askedDeMaria to "get some conversation going in the shop to find out if these guys have amajoiity "DeMaria reported that "the union" had pretty close to a majorityHow-ever, even according to Beck's version he never-mentioned the name of "the union" toDeMaria.sAlthough the contract of December 17 contains a typical union-securityclause ithas an escape clause for those employeeswho insist"upon his orher rightsunder theprovision of the Florida constitution known as the 'Right to Work Amendment ' "d Gobbo used mimeographed forms which designated either Local 298 or Local 498to act as the signer's collective-bargaining agent and which also authorized the employerto deduct initiation fees and dues.Of 117 similar slips that Gobbo turned over to aBoard field examiner on February 15, 1957, clearly constituting a majority of the em-ployees then on Respondent's payroll, 23 designate Local 498 and 94 designate Local298.Itwill be remembered that Local 498 was not chartered until October 7, 1956,so that Local 498 designations did not come into existenceuntilafter that date.Nev!ertheless, it is also clear that Gobbo continued to use Local298 slipsafter October 7and used them on his December 20 visit to the plant, because out of these 117designa-tions only 11 are dated and 7 of these 11 designate Local 298, and the earliest dateshown is December 20, 1956.We therefore cannot indulge in the assumptionthat allLocal 298 designations were obtained prior to October 7. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDGobboand explainingthe purpose of his visit.However, Wilcox did observe about15 or 16'employeessigningunionslipsin other parts of the plant.Wilcox himselfsigned a Local 298 authorization that day. Significantly, however, although Wilcoxhad never heard of either Local 298 or 498 before and' had seen Local 300 repre-sentativespassingout leaflets in front of the plant, he also testified that there wasanother union besides Local 300 engaging in activity there.'When Gobbo asked Beck for exclusive bargaining rights for Local 498 early inNovember 1956, he claimed to represent a majority of the Respondent's employees.Asked at the hearing how many authorizations he had at that time Gobbo testified,"Offhand, I would say somewhere around 75, 80 or around that figure. I don'tknow for sure. It's around that figure,I imagine."Of the number of signatures hegot on the occasion of his visit to the plant on December 20, Gobbo testified thathe obtained "I should say approximately, roughly speaking twenty-five, to pick anumber. - It was around twenty-five."These additional designations according toGobbo, merely increased the majority that Local 498 already had when the Respond-ent agreed to bargain with it.At this "point it is best perhaps to ascertain what theevidence shows as to the number of employees on the Respondent's payroll as ofNovember 11 or 12, 1956, when Beck orally agreed with Gobbo on the basicterms of a 'contract and no longer pressed Gobbo for proof of majority.This evidenceisbased notuponan examinationof the Respondent's payrollrecords for the crucial datesin questionbut upon the memory of the Respondent'spresident,Harold Beck.The latter 'testified that during November 1956, thenumber of his employees, exclusive of supervisory and clerical personnel, would bebetween 165to_ 180 employees.In December, the Respondent's busiest month, itwould go, he\said, as high as 200. In January and February it'would approximatebetween 120 and 130 employees. I accept Beck'sestimateasmore accurate thanthat of Superintendent DeMaria who figured the average employment from Septem-ber through January 'as beingfrom 125 to 135 employees, since Beck was betterinformed about the number of employees on his payroll.The only clear-cut statisticalevidence not based on either Gobbo's or Beck'smentalrecollection grew out of the occasion on December 22, or 23, 1956, when theRespondent for the first time saw the authorizationslips signedby its employeesand compared themagainst itspayroll.This, it should be remembered came afterthe execution of the contract on December 17 and after Gobbo's visit to the planton December! 20 where he successfully solicited a number of the employees.Theaforesaid contract provided for the checkoff of initiation fees and dues. In orderto determine the amount of money that Respondent was to turn over to Local 498for the initiation fees and dues for the month of December, Gobbo turned theauthorizationslipsover to the Respondent and they were checked against theRespondent's payroll."It boiled itself down to right at 150" employees who hadauthorized deductions, testified Beck.Since the initiation fees amounted to $5 andthe monthly dues ,to $4, the Respondent gave a check of $1,350 to Local 498, at arate of $9 for each of the 150 employees.No $9 deduction, however, was madeduring the month of December from the salaries of the employees who had signedthe authorizations.5This came about because the Respondent's lawyer was unavoid-ably delayed about a month in the actual preparation of the contract, the terms ofwhich had been finally worked out ata meetingin the lawyer's office on November17.Since thetermsprovided a wage increase for the employees Gobbo wanted theincrease effective at least by December 1. Since "we couldn't start on December1," Beck testified, "We finally agreed-that in lieu of raises starting December 1 wewere to pay for the employees dues andinitiationbook . . . which amounted to $9per employee."Perhaps it is best at this point to set forth a short resume of the events, some ofwhich have already been touched on, leading up to the execution of the agreement.Around November 3 to 5, 1956, Gobbo introduced himself to Beck, and to quoteGobbo, "I told him that I have a majority of his people signed up and I'm hereto ask for recognition and to start negotiating a contract."Beck questioned Gobbo'sclaim of majority and asked for proof.Gobbo took out a bundle of slips from hispocket, similar in size and shape to those used by Locals 298 and 498, "waved"them at Beck and said, "Here they are," but refused to permit Beckto examinefhem.Upon Beck's insistence that he must have proof, Gobbo said there wereother ways of demonstrating majority than by a show of cards, and threatened aP The first deductions from employees' salaries came the next month when, on Jan-uary 22, the Respondent paid $472 to Local 498 representing the checked-off dues of118 employees for the month of January. 'DIXIE BEDDING MANUFACTURING COMPANY203'strike or a slowdown in production.At thispoint Beck felt he needed his lawyer'sadvice and told Gobbo he would get in touch with him in a few days.Beck was concerned over the fact that"we had a situation similar to this about5 or 6 years ago where we thought that a union didn'thave a majority and webattled around and.we had an election,and they did have a majority . . . duringthat period of waiting for the election we lost our season,and ,... we almost lostour business during the same time."Beck wanted to avoid"a repetition of thisexperience since-his business was then reaching its seasonal height.His lawyeralso advised Beck that Gobbo did not have to show him proof of majority and.pointed out that Respondent,could ask for a Board election.Beck decided thereforethat when he met with Gobbo again about November 10, to reserve the problem ofmajority and ascertain Gobbo's—terms and if "the terms appeared to be strongerthan we felt we could stand,then we would have to take a different course."Theterms turned out to be from Beck's point of view quite reasonable and he neveragain questioned Gobbo's majority claim because between the meeting that dayand another one a day or two later, he and Gobbo orally agreed on the basicterms of a collective-bargaining agreement.They met again on November 17 inthe office of Beck's lawyer who was to prepare the written contract.62.Concluding findingsIt is the contention of the General Counsel that Local 498 did not represent amajority-of the Respondent's employees either on November 10 when Beck agreedto bargain with Gobbo or on December 17 when the collective-bargaining agreementwas finally signed.He further contends that Local498 obtained its majority on,December 20 when Gobbo was permitted to solicit the Respondent's employees inthe plant. "I am not aware," the General Counsel'sprosecutor summed up, "thatCGobbo] had a single signature prior to the 20th.The evidence does not reveal it,other'than through-the oral testimony of Mr.Gobbo, if you credit it."If I credit,it.Yes, if I were able in good conscience fully to credit the testimony of Gobbothe decision in this case would be easy.However,since I am not entirely per-suaded by either Gobbo'sdemeanor or by an analysis of his testimony that I cancompletely accept his assertion that Local.498 represented a majority of theemployees when Gobbo says it did, we must continue our search for the truthfurther.Iwill have to evaluate the testimony of the other witnesses and theinherent probabilities in the events as they unfolded in order to determine howmuch weight I am able to give to Gobbo's testimony and then determine whetherthe General Counsel has established the burden of proving his case by a preponder-ance of the substantial evidence.The Respondent states its position candidly.It did not know whether Local 498'represented a majority when Beck ascertained that he could obtain a very reasonablecollective-bargaining contract.Under these circumstances it felt it could not affordthe risk to its seasonal production that an election,work stoppage or slowdownmight entail.The Respondent,however,did risk violating the law if it turned outthat in fact Local 498 did not represent a majority of its employees.Most of the organizing activities of Local 300 in front of the plant entrances werelimited to 1 day a week..It is therefore within the realm of possibility for Locals298 or 498 to have engaged in similar activities on other days of the week withoutitcoming to the attentionof Local 300.It is also possible that some of theemployees made no distinction as to either union since they were both affiliated withthe AFL-CIO.Ofthe four supervisors who were calledby theGeneral Counsel,Forelady Schroeder had not observed any organizing activities outside the plant but"had heard around the shop thatunionswere trying to organize"but never heardthe names.When Foreman Santodomingo was asked if he knew what union washanding out leaflets in front of the plant his answer was, "I just saw some peoplegiving some paper."Significantly,Foreman Wilcox,who had observed a Local300 organizer outside the plant,made reference to another union also engaged inorganizational activities.On this state of the record it is difficult to belie Gobbo'stestimony that he or his assistants had in fact engaged in organizational activitieseThe contract provided for a modest wage increase,a union-security clause modifiedby Florida's "Right to Work Amendment,"the checkoff of dues and other typical clausesfound in labor contracts.Although by a scrivener's error the term of the contract wasfor 6 years,with no provision for reopening,the parties had agreed to an actual termof 5 yearsUnder the arbitration clause, the chairman of a board of arbitrators wasto be Respondent's counsel. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore he made his bargaining request of Beck.The theory of the General Counsel's:case would appear to be that Gobbo, his own witness, must be entirely discredited;that when Gobbo "waved" a batch of designation slips under Beck's nose. as supportfor his majority claim that he was in fact bluffing and represented literally none ofthe employees at that time.The probabilities are that Gobbo did then possesssome authorizations.When Gobbo applied for a new local charter to his Interna-tional Union on October 7, it had to be by petition of "Seven or more workers." Imust assume that it was by petition of seven of Respondent's employees.As I haveindicated earlier, one of the problems in trying to ascertain the facts is that noneof the rank-and-file employees were presented as witnesses so that we have notestimony from them as to when they actually joined Locals 298 or 498.We now have to test Gobbo's assertion that he .represented 75 or 80 employeeswhen he made his first bargaining demand early in November.We must rememberthat of the 117 designations turned over to a Board field examiner only 11 weredated, the earliest date being on December 20, the day Gobbo was permitted tosolicit in the plant.I attach nosinistersignificance to the undated slipsper se,since even the Charging Union,Local 300,failed to have many of its designationsdated.Assuming, however, that Local 498 did have 75 or 80 designations, wasthis a majority of the employees as of about November 10?Here again we arefaced with uncertainty and speculation.Beck, it will be recalled, testifying notfrom his payroll records but from his memory, said that inNovemberthe numberof production employees amounted to between 165 to 180 employees. If theRespondents'payroll records would show 165 production employees as of aboutNovember 10, then literally, Local 498 would not have a majority if it representedatmost, 80 employees as of that time.However,in view of the closeness of thesefigures, I cannot make a definitive finding on the state of this record that as of aboutNovember 10 the Union represented no more than, 80 employees and that theRespondent had a minimum of 165 employees on its payroll. Both these witnesses,for the General Counsel were testifying from their memories and in general terms.The way the issue shapes up, the attention of neither witness was specifically directedto theprecisenumber of members Local 498 might have had about November 10,and theprecisenumber of employees on Respondent's payroll as of that date.AsI have indicated, the General Counsel's position appeared to be that Locals 299and 498 represented none of Respondent's employees before December 20.We do have reliable proof, however, that on December 22 or 23 Local 499definitely had 150 designations.On December 20 Gobbo believed that he hadobtained about 25 designations when he solicited in the plant, whereas the GeneralCounsel would place the number much higher.Again, the evidence on this pointis inconclusive because of the probability of overlapping by the supervisors whogave testimony as to the number of employees Gobbo successfully solicited in theplant.Foreman Santodomingo observed 14 to 15 employees sign up throughoutthe plant.Likewise, Foreman Wilcox observed about 15 or 16 signing in, theplant,outside of his department.Only Forelady Schroeder testified about thenumber signing in her department and observed 10 to -15 do so out of 20 to 25employees in her department.Again I must find that the objective evidence isnot necessarily inconsistent with Gobbo's assertion that he only obtained about25 signatures on December 20.On this basis, it is obvious that since Local 498demonstrably had 150 designations on December 22 or 23, it must have had about125 on December 20 or even as early as December 17 when the contract wassigned, unless it' obtained them in the intervening several days and there is nothingin the record to suggest that it did.What therefore was Gobbo's motive in soliciting on December 20, if he alreadyhad a majority?The answer possibly lies in the fact that on December 20 Gobboknew that the Respondent had agreed to contribute $9 for each employee insteadof deducting this amount from the December paychecks of those employees whohad authorized such deductions.The more authorizations Gobbo obtained thelarger would be the employer's contribution. It was on December 22 or 23 thatGobbo turned these designations over to the Respondent and later, on behalf ofLocal 498, received a check of $1,350 as the Respondent's contribution for theinitiation fees and dues of the aforesaid 150 employees.,Well, where do we come out? It may be that I have emphasized the weakerrather than the comparatively stronger aspects of the General Counsel's case, butit is these very weaknesses and the inconclusiveness of this record that gives mesuch doubts as to whether the General Counsel has sustained his burden of proof.I do want to make clear that I consider it entirely possible that Local 498 did notrepresent a majority of the employees when it negotiated a contract with the .LEVITZ SERVICE COMPANY,-f2O5Respondent;nevertheless,the quality of the evidence as a whole,,despitemyunfavorable impression of Gobbo,fails to ripen this possibility into the finding thatin fact Local 498 lacked such a majority.It all boils down to the legal conclusionthat the General Counsel has not sustained his burden of proving by a preponder-ance of the substantial evidence as a whole that the Respondent violated the Actas alleged in the complaint.Itwill therefore be recommended that the complaintbe dismissed in its entirety.Upon the basis of the foregoing findings of fact and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2 (6)and (7) of the Act..2.Local300 and Local 498 are labor organizations within the meaning ofSection 2(5) of the Act.3.The allegationsof the complaint that the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) and(2) of the Act havenot been sustained.[Recommendationsomitted from publication.]Levitz Service Company iandInternational Brotherhood of Elec-tricalWorkers,Local 1448,AFL-CIO,Petitioner.Case No.4-RC-3510. July 28, 1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X. Alsher,hearing officer.' The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions, of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom^and Members Bean and Fanning'].Upon the entire record 2 in this case, the Board finds :1.The Employer is one of several related family enterprises en-gaged in retail store operations and frozen food processing in Lebanon,Pennsylvania.Levitz Furniture Company, Partners, is a partnership composed ofmembers of the Levitz family.The latter are directors of, own,.andcontrol all the stock of, and actively manage six subsidiary corpora-tions, i. e., Levitz Furniture Company, herein called Furniture Com-pany, which operates the retail store and warehouse; Levitz CreditCorporation, herein called Credit, which arranges financing for prod-3Herein called Service.,°Subsequent to the close of the hearing, the parties entered into a stipulation settingforth certain additional facts concerning the business of the Employer and the relatedenterprises discussed hereinafter.The stipulation is hereby accepted and made part ofthe record in this case.121 NLRB No. 37.